          Case 1:20-cv-01838-CCB Document 27 Filed 06/19/20 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

              CHAMBERS OF                                                                  U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                                      June 19, 2020


MEMORANDUM TO COUNSEL

       Re:      Carmen's Corner Store et al v. Small Business Administration et al
                Civil No. CCB-20-1736
                Defy Ventures, Inc. v. United States Small Business Administration, et al.
                Civil No. CCB-20-1838


Dear Counsel:

       This will confirm the results of our conference call yesterday.

        The Plaintiffs’ motion to expedite briefing schedule (ECF 15 in 20-1838) is Granted to
the extent that the defendants’ response to the motions for preliminary injunction (ECF 2 in 20-
1838; ECF 7 in 20-1736) is due June 24, 2020. The plaintiffs reply in both cases is due no later
than noon on June 26, 2020.

        Despite the informal nature of this ruling, it shall constitute an Order of Court, and the
Clerk is directed to docket it accordingly.



                                               Sincerely yours,

                                                      /S/

                                               Catherine C. Blake
                                               United States District Judge
